Case 3:20-cv-00080-GMG Document 1-1 Filed 05/15/20 Page 1of11 PagelD#: 5

SUMMONS

 

 

IN THE CIRCUIT OF BERKELEY WEST VIRGINIA
Lewis F. Riley v. Thor Motor Coach, Inc

Service Type: Plaintiff - Certified Mail

NOTICE TO: Thor Motor Coach, Inc, 1209 Orange Street, Wilmington, DE 19801

THE COMPLAINT WHICH IS ATTACHED TO THIS SUMMONS IS IMPORTANT AND YOU MUST TAKE IMMEDIATE ACTION TO PROTECT YOUR
RIGHTS. YOU OR YOUR ATTORNEY ARE REQUIRED TO FILE THE ORIGINAL OF YOUR WRITTEN ANSWER, EITHER ADMITTING OR
DENYING EACH ALLEGATION IN THE COMPLAINT WITH THE CLERK OF THIS COURT, A COPY OF YOUR ANSWER MUST BE MAILED OR
HAND DELIVERED BY YOU OR YOUR ATTORNEY TO THE OPPOSING PARTY'S ATTORNEY:

John Ellem, PO Box 322, Parkersburg, WV 26102

THE ANSWER MUST BE MAILED WITHIN 20 DAYS AFTER THIS SUMMONS AND COMPLAINT WERE DELIVERED TO YOU OR A JUDGMENT
BY DEFAULT MAY BE ENTERED AGAINST YOU FOR THE MONEY OR OTHER THINGS DEMANDED IN THE COMPLAINT.

 

 

 

 

SERVICE:
4/23/2020 1:31:29 PM /s/ Virginia Sine
Date Clerk
RETURN ON SERVICE:

[_] Return receipt of certified mail received in this office on

 

(_] I certify that I personally delivered a copy of the Summons and Complaint to

 

 

[]Not Found in Bailiwick

 

 

Date Server's Signature

 

 
Case 3:20-cv-00080-GMG Document 1-1 Filed 05/15/20 Page 2 of 11 PagelD #: 6

 

E-FILED | 3/13/2020 2:19 PM:
CC-02-2020-C-77
COVER SHEET Berkeley County Circuit Clerk

Virginia Sine

 

 

GENERAL INFORMATION

 

 

 

IN THE CIRCUIT COURT OF BERKELEY COUNTY WEST VIRGINIA
Lewis F. Riley v. Thor Motor Coach, Inc

 

 

 

 

 

 

 

. — [_] Business [¥] Individual . [] Business JIndividual

First Plaintiff: First Defendant:
{Government [_]Other []Government — [Other

Judge: Michael Lorensen
Case Type: Civil Complaint Type: Other
Origin: [Initial Filing = []Appeal from Municipal Court [-]Appeal from Magistrate Court
Jury Trial Requested: MyYes [No Case will be ready for trial by:
Mediation Requested: Yes [LJNo

Substantial Hardship Requested: (]Yes [¥JNo

 

(_] Do you or any of your clients or witnesses in this case require special accommodations due to a disability?
[_] Wheelchair accessible hearing room and other facilities
(_] Interpreter or other auxiliary aid for the hearing impaired
[-] Reader or other auxiliary aid for the visually impaired
(] Spokesperson or other auxiliary aid for the speech impaired

[} Other:

 

(_] 1am proceeding without an attorney 4

Ihave an attorney: John Ellem, PO Box 322, Parkersburg, WV 26102

 

 
Case 3:20-cv-00080-GMG Document 1-1 Filed 05/15/20 Page 3 of 11 PagelD #: 7

Dy3/13/2020,2%1
025202056577,

BerkeleyjCounty{Gircuit:Glerk

ar. ar,

 

IN THE CIRCUIT COURT OF BERKELEY COUNTY, WEST VIRGINIA

LEWIS F. RILEY AND
DARLENE L. RILEY
(husband and wife)

Plaintiffs,
VS. CASE NO.: 20-C-_
THOR MOTOR COACH, INC.

Defendant.

COMPLAINT

Now comes the Plaintiffs, LEWIS F. RILEY AND DARLENE L, RILEY, by counsel,

John N. Ellem, and for their complaint against the Defendant states as follows:
I, FACTS COMMON TO ALL COUNTS

1, That the Plaintiffs, LEWIS F. RILEY AND DARLENE L. RILEY, are residents of
Berkeley County, West Virginia, with an address of 1185 Butts Mill Road, Hedgesville, WV 25427.

2. That the Defendant Thor Motor Coach, Inc. (hereinafter sometimes referred to as “Thor’’)
is a Delaware Domestic Corporation doing business throughout the United States, including West
Virginia.

3. That the Defendant, Thor is engaged in the business of manufacturing and distributing
various types of recreational vehicles (RV), which it then sells to the public through various independently
owned dealerships located throughout the United States, including West Virginia. Thor’s brands include
Four Winds, Magnitude, Gemini and many others.

4. That on or about February 11, 2017, the Plaintiffs purchased a 2017 Thor Four Winds 24F
RV Vin #1FDXE4FS4HDC20502 from Beckley’s Camping Center in Thurmont, Maryland, for

- approximately Eighty-six Thousand Seven Hundred Dollars ($86,700.00). The Plaintiffs purchased said

 
Case 3:20-cv-00080-GMG Document 1-1 Filed 05/15/20 Page 4 of 11 PagelD #: 8

RV in the capacity of a consumer to use for consumer purposes - in particular family recreational pursuits.
A copy of the Purchase Agreement is attached as Exhibit “A”.

5, That said RV was manufactured and distributed by the Defendant Thor.

6. That the Defendant Thor has warranted said RV to be free from defects in materials and
workmanship for a period of one (1) year from the date of purchase by the first retail owner.

7. That shortly after they purchased the RV the Plaintiffs experienced repeated problems with
the quality of materials and/or workmanship of the RV. These defects resulted in repair attempts to the
RV for a multitude of items, with many repeat repairs, on at least ten (10) separate occasions.

8. That as a direct and proximate result of the defects in the RV due to the Defendant Thor’s
poor workmanship and craftsmanship, the Plaintiffs were required to take their RV to be serviced at
Beckley’s Camping Center on numerous occasions and have had it taken back to Thor in Elkhart, Indiana
for repairs as well as Wayne’s Outdoor Express RV in Falling Waters, WV and Gander Outdoors in
Winchester, VA and Camping World RV Sales in Hanover, PA. The Plaintiffs were without the use and
benefit of their RV for along period of time during their first year of ownership. Furthermore, the Plaintiffs
provided the Defendant, Thor with written notice of these defects in a letter dated October 15, 2019 and
an opportunity to repair the same. A copy of the letter is attached as Exhibit “B”,

9, | That as a direct and proximate result of the defects in the RV due to the Defendant Thor’s
poor workmanship and craftsmanship, the Plaintiffs have sustained substantial impairment to the use
and/or market value of their RV, and further, various defects constitute and present a safety risk.

If. BREACH OF EXPRESS WARRANTY
10, The Plaintiffs repeat and re-allege each and every allegation contained in paragraphs |

through 9 of Count I above, as if fully set forth herein.

 
Case 3:20-cv-00080-GMG Document 1-1 Filed 05/15/20 Page 5of11 PagelD #: 9

11. That as a direct and proximate result of the defects in the RV, as aforesaid, due to the
Defendant Thor’s poor workmanship and craftsmanship, the Defendant Thor has breached its express
warranties applicable to the RV.

12.‘ That as a direct and proximate result of the Defendant Thor’s actions, as aforesaid, the
Plaintiffs have suffered loss of use and enjoyment of their RV, a risk of safety to the occupants, a complete
and/or partial diminution in the value of their RV, as well as substantial annoyance, aggravation and
inconvenience.

13. That the Plaintiffs repeatedly requested that the Defendant Thor and its authorized agents
correct the defects in the RV as aforesaid. However, the Defendant Thor and said authorized agents were
unable to repair said RV within a reasonable time so as to conform the RV to all applicable express
warranties.

Ill. BREACH OF IMPLIED WARRANTY

14, The Plaintiffs repeat and re-allege each and every allegation contained in paragraphs 1
through 13 of Counts I and II above, as if fully set forth herein. |

15. | That as a direct and proximate result of the defects in the RV, as aforesaid, due to the
Defendant Thor’s poor workmanship and craftsmanship, and inability to make proper repairs, the
Defendant Thor has breached any implied warranties applicable to the RV.

16. That as a direct and proximate result of the Defendant Thor’s actions, as aforesaid, the
Plaintiffs have suffered loss of use of their RV, a risk to the safety of the occupants, a complete and/or

partial diminution in the value of their RV as well as substantial annoyance, aggravation and

inconvenience.

 

 
 

Case 3:20-cv-00080-GMG Document 1-1 Filed 05/15/20 Page 6 of 11 PagelD #: 10.

BECKLEY’S ENTERPRISES, INC. T/A Date

BECKLEY’S CAMPING CENTER

11109 An SR Ra, 301-098 3300
MD 21760-2502
_ Faxt 504 -999°7093

GALES ORDER 39265

(201714) DARLENE LOUISE RILEY
1185 BUTTS MILL ROAD
HEOGESVILLE, WV 25427

Co-Buyer (47544) LEWIS FRANKLIN RILEY

Buyer

Vehicle

   

   

(35735) 2014 THOR FOUR WINDS: 23U
Class oo .

 

Allowance o on n Trade _$

Balancé Owed.on Trade x 45,060.34

Down Payment.(Chargeitpro Visa) * 500.00
Received 02/08/17 .

Total Credits $ 6,439.66

 

51,000.00

 

I have “read the matter on the’ back hereof “and agree to it as
part of this order the same as if it were printed above my
signature, . The fyont and back hereof comprise the entire
agreement, affécting this order arid‘tio other agreemént or
understanditig o£ any Tature ‘concerning damé hag been made or
entered into. £ hereby acknowledge receipt of a copy of this

order.

be rdese Lhe Cun

Buyer, s Signature
® 2. bed 2 Mihara

“payer's ¢ Signature

 

Accepted By Date
EXHIBIT “A”

Tyler Staddon, Salesperson

 

 

 

‘Factory Options:,,
FOUR WINDS GRAPHICS

000.
04
07

02/08/17
Home Phone 3047546713
Work Phone

Cell Phone

SSN
. Birthdate
_License #

"SSN
Birthdate
License #

(35408) NEW 2017 THOR’ FOUR WINDS 2AF VIN # 1 FDXE4FS4HDC20602

 

06/04/54

 

INTERIOR- LAGUNA SLATE:

SYDNEY MAPLE CABINETRY
- ORANGE CRUSH- HD MAX:

3 BURNER HIGH QUTPUT RANGE TOP
WIOVEN *"

LEATHERETTE BOOTH DINETTE
OUTSIDE SHOWER

WHEEL LINERS,

BACKUP. MONITOR

‘LEATHERETTE DR/PS CHAIRS

Déaler- Installed! Options:
DOWN DOWN PAYMENT NON REFUNDABLE

PDI
TITLE |

VISA

2316.

Vehicle Total

WV Tax (5% of 34,000.00)

DMV TmpTag-20 Title-15
Xfer-5.50 |

Recycling Tax

Subtotal

Credits’ (from left column)

Balance

Cash Due.on Delivery

Amount Financed

PRE DELIVERY, INSPECTION NEW
WE Will HOLD THE VEHICLE TITLE FOR
AZ BUSINESS DAYS |N ORDER FOR FUNDS ©

' “TO°ELEAR OUR BANK

WE DO NOT ACCEPT CREDIT CARD
TRANSAGTIONS FOR OVER $1000.00

“RELATING TO RV PURCHASES -

BRAKE & WIRE W/CNTRLR M MOTORHOME :

85,000,00
1,700.00
40.50
0,00

4.80
86,745.30
6,439.66
80,305.64
2,305.64
78,000.00

 
 

 

 
Case 3:20-cv-00080-GMG Documenti1-1 Filed 05/15/20 Page 7 of 11 PagelD #: 11

©,
a ELLEM Jorn N. BLLEM, ATTORNEY AT LAW

LAW OFFICE October 15, 2019 LICENSED IN WEST VIRGINIA AND OHIO

CERTIFIED MALL

Thor Motor Coach
P.O. Box 1486
Elkhart, IN 46515-1486

Re: Darlene and Lewis Riley
2017 Thor Four Winds 24F
VIN #1 FDXE4FS4HDC20502
Date of Purchase: February 08, 2017

Gentleperson:

I am writing to you on behalf of my clients Darlene and Lewis Riley who are the owners
of the above referenced Thor Four Winds. This RV was purchased from Beckley’s Camping
Center in Thurmont, Maryland on or about February 08, 2017. Unfortunately, since purchasing
the RV, they have had nuinerous issues with the RV including, but not limited to, numerous
cosmetic issues, several places that are not sealed properly, and different issues with different
mechanical components of the RV. I have attached a copy of all the work orders in my clients’
possession. ,

This letter is being provided to you pursuant to WV Code §46A-6A-5 as your prior written
notification of the problems with the RV and opportunity to cure the defect as will as right to cure
per WV Code §46A-6-106, Furthermore Mr. and Mrs. Riley are revoking their acceptance of this
RV and demands their full purchase price be refunded to them. Please advise us of your position °
within 20 days of receiving this letter including any dates for your inspection/repair. We request
that any inspection/repairs must be actually scheduled within 14 days of receiving this letler. If
you wish to honor the revocation of acceptance, please let us know where you wish the RV to be
delivered.

If you have any questions, please do not hesitate to contact me.

Very truly yours,

   

DEFIQE, PLLC

INE: pl

Enclosures

Ce: Beckley’s Camping Center
Ce: client (without enclosures)
File No. 1962

914 MARKET STREET ¢ Sure 207 © PO Box 322 * Parkerssuro, WV 26102-0322
Prone (304) 424-LAWS (5297) © Fax (304) 865-1585
E-MAIL info@ellemlawoffice.com * Wee ellemlawoffice.com

EXHIBIT “BY

 
Case 3:20-cv-00080-GMG Documenti1-1 Filed 05/15/20 Page 8 of 11 PagelD #: 12

 
 
 

CIVIL CASE INFORMATION ST}
CIVIL CASES
(Other than Domestic Relations)

In the Circuit Court of BERKELEY ___, County, West Virginia

I. CASE STYLE:
Plaintiff(s) Case # 20-C-

Judge
LEWIS F. RILEY AND DARLENE L. RILEY

1185 BUTTS MILL ROAD

HEDGESVILLE, WV 25427
VS:

Defendant(s) Days to
Answer Type of Service
THE CORPORATION TRUST COMPANY 30 Return to Ellem Law Office
CORPORATION TRUST CENTER
1209 ORANGE STREET

WILMINGTON DE 19801

 
Case 3:20-cv-00080-GMG Documenti1-1 Filed 05/15/20 Page 9 of 11 PagelID #: 13

 

PLAINTIFF: LEWIS F. RILEY AND DARLENE L. RILEY
DEFENDANT: THOR MOTOR COACH, INC,

CASE NUMBER: 20-C-

 

 

 

 

Ih, TYPE OF CASE:

 

 

X General Civil o Adoption,

qo Mass Litigation a Administrative Agency Appeal
(As defined in T.CR. Rule XIX(c) oO Civil Appeal from Magistrate Court
QO Asbestos QO Miscellaneous Civil Petition
o Carpal Tunnel Syndrome oO Mental Hygiene
0 Dict Drugs oO Guardianship
0 Environmental O Medical Malpractice
Oo Industrial Hearing loss
D Silicone Implants
oO Other:

a Habeas Corpus/Other Extraordinary Writ
Other:

Il. JURY DEMAND: x YES 0 NO
CASE WILL BE READY FOR TRIAL BY (Month/Year): 03 / 2021

 

IV. DO YOU OR ANY OF YOUR CLIENTS OR WITNESSES IN THIS CASE REQUIRE SPECIAL ACCOMMODATIONS
" DUE TO A DISABILITY OR AGE? O Yes X NO

IF YES, PLEASE SPECIFY:

oOaeo0o0n

Wheelchair accessible hearing room and other facilities
Interpreter or other auxiliary aid for the hearing impaired
Reader or other auxiliary aid for the visually impaired
Spokesperson or other auxiliary aid for the speech impaired
Other:

 

 

Attorney Name:
Firm:

Address:

Telephone:
Faesimile:

John N. Ellem Representing:

 

ELLEM LAW OFFICE, PLLC
, X Plaintiffs
914 Market Street, Suite 207

Defendant

Mail to: P.O. Box 322 : UO) Cross-Complainant QO Cross-Defendant

Parkersburg, WV 26102-0322

(304) 424-5297
(304) 865-1585

Dated: March 13, 2020

 

[7

 

 
Case 3:20-cv-00080-GMG Document 1-1 Filed 05/15/20 .Page 10 of 11 PagelD #: 14

WEST VIRGINIA:
IN THE CIRCUIT COURT FOR THE COUNTY OF BERKELEY
LEWIS F. RILEY & DARLENE L. RILEY,
Plaintiff,
V. Case No. CC-02-2020-C-77
THOR MOTOR COACH, INC.,

Defendant.

NOTICE OF FILING REMOVAL
PLEASE TAKE NOTICE that Defendant Thor Motor Coach, Inc., by counsel, filed with
the United States District Court for the Northern District of West Virginia, Martinsburg Division,
a Notice of Removal of this case to said United States District Court. A copy of that Notice is
attached hereto as Ex. A. Pursuant to 28 U.S.C. § 1446(d), no further action should be taken in

state court unless and until the action is remanded.

THOR MOTOR COACH, INC.

By Counsel

/s/ Clinton W. Verity
Clinton W. Verity (WVSB No. 13074)

Harman, Claytor, Corrigan & Wellman
P.O. Box 70280

Richmond, Virginia 23255
804-747-5200 - Phone

804-747-6085 - Fax
dgiroux@hcecw.com
cverity@hecw.com

 
Case 3:20-cv-00080-GMG Document1-1 Filed 05/15/20 Page 11 of 11 PagelID #: 15

CERTIFICATE

Thereby certify that a true copy of the foregoing was emailed and mailed this 15th day of
May, 2020 to:

John N. Ellem, Esq.

Ellem Law Office, PLLC
P.O. Box 322

Parkersburg, WV 26102-0322
304-424-5297 - Phone
304-865-1585 - Fax
john@ellemlawoffice.com

/s/ Clinton W. Verity
Counsel

 
